Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”), entered into as of December 12, 2012 (the
“Effective Date”), by and between Impax Laboratories, Inc., a Delaware
corporation (the “Company”), and Bryan M. Reasons (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise concerning the business and operations conducted by the company;
 
WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, upon the terms
and subject to the conditions set forth in this Agreement; and
 
WHEREAS, effective as of the Effective Date, the Company and the Executive
desire to enter into this Agreement as to the terms and conditions of the
Executive’s continued employment with the Company.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.
EMPLOYMENT AND DUTIES

 
1.1           Term of Employment.  The Executive’s initial term of employment
under this Agreement shall commence on the Effective Date and shall continue
until December 31, 2013 (the “Initial Term”), unless further extended or earlier
terminated as provided in this Agreement.  This Agreement will automatically be
renewed for single one-year periods unless written notice of non-renewal is
provided by either party at least 90 days prior to the end of the Initial Term
or the successive one-year period then in effect or unless earlier terminated as
provided in this Agreement.  Neither non-renewal of this Agreement for
additional periods after December 31, 2013, nor expiration of this Agreement as
a result of such non-renewal, shall, by itself, result in termination of
Executive’s employment.  The period of time between the Effective Date and the
termination of the Executive’s employment under this Agreement or the expiration
of this Agreement, whichever is earlier, shall be referred to herein as the
“Term.”
 
1.2           General.
 
1.2.1        During the Term, the Executive shall have the title of Senior Vice
President, Finance and Chief Financial Officer of the Company and shall have the
authorities, duties and responsibilities of the principal financial and/or
accounting officer of the Company and such other authorities, duties and
responsibilities as are prescribed by the Company’s by-laws, or as may from time
to time be delegated to him by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company.  The Executive shall
faithfully and diligently discharge his duties hereunder and use his best
efforts to implement the policies established by the Board from time to
time.  During the Term, the Executive shall report to the Chief Executive
Officer.
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.2.2        The Executive shall devote all of his business time, attention,
knowledge and skills faithfully, diligently and to the best of his ability, in
furtherance of the business and activities of the Company; provided, however,
that nothing in this Agreement shall preclude the Executive from devoting
reasonable periods of time required for:
 
(i)            serving as a director or member of a committee of up to two (2)
organizations or corporations that do not, in the good faith determination of
the Board, compete with the Company or otherwise create, or could create, in the
good faith determination of the Board, a conflict of interest with the business
of the Company;
 
(ii)           delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; provided, however,
that any fees, royalties or honorariums received therefrom shall be promptly
turned over to the Company;
 
(iii)           engaging in professional organization and program activities;
 
(iv)          managing his personal passive investments and affairs; and
 
(v)           participating in charitable or community affairs;
 
provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board.
 
1.2.3        The Executive shall obtain a comprehensive medical examination
every two years during the Term, and the Company shall reimburse the Executive
the cost thereof to the extent not reimbursed by health insurance.
 
1.3           Reimbursement of Expenses.  During the Term, the Company shall pay
the reasonable expenses incurred by the Executive in the performance of his
duties hereunder, including, without limitation, those incurred in connection
with business related travel or entertainment, or, if such expenses are paid
directly by the Executive, the Company shall promptly reimburse him for such
payments, provided that the Executive properly accounts for such expenses in
accordance with the Company’s business expense reimbursement policy.  To the
extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, all such reimbursements shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.
 
2.
COMPENSATION

 
2.1           Base Salary.  During the Term, the Executive shall be entitled to
receive a base salary at the annual rate of $385,000.00, subject to increase or
decrease, as determined by the Board or its Compensation Committee from time to
time in its discretion, payable in accordance with the payroll practices of the
Company (the “Base Salary”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.2           Incentive Bonuses.  In addition to the Base Salary, during the
Term the Executive shall participate in the Company’s management bonus program
whereby the Executive will be eligible to receive an annual cash incentive bonus
based upon a percentage of the Base Salary and attainment of goals established
in writing by the Board or its Compensation Committee at the beginning of each
year (the “Incentive Bonus”) for each completed calendar year (subject to
Section 5.4 hereof) of service with the Company.  Such bonus shall be paid
within 2-1/2 months following the end of the calendar year to which it
relates.  The Executive’s potential bonus for 2012 is targeted at 50% of the
Base Salary and potentially up to 75% of the Base Salary, and for 2013 is
targeted at 60% of the Base Salary and potentially up to 90% of the Base Salary,
in each case, depending upon the achievement of certain business and individual
objectives and criteria for each period.
 
2.3           Options and Stock Awards.  During the Term, the Executive shall be
eligible to receive such other grants of stock options and restricted stock in
such amounts and subject to such terms as determined by the Compensation
Committee in its sole discretion.
 
2.4           Relocation Allowance.  The Company shall pay the Executive a
relocation allowance in the gross amount of $130,000.00, less all applicable
taxes and other required withholdings, which may be used toward any and all
expenses that the Executive may incur in moving to the Bay Area in
California.  The Company shall pay such allowance as follows: (i) $65,000.00
within thirty (30) days following the Effective Date, and (ii) the remaining
$65,000.00 on the first payroll date following the Executive’s relocation to the
Bay Area as demonstrated by delivery to the Company of satisfactory proof of a
permanent move; provided, however, that (i) if within one (1) year of the
Effective Date the Executive voluntarily terminates his employment without Good
Reason or the Company terminates the Executive’s employment for Cause (as such
terms are defined below), then the Executive shall repay to the Company the full
amount of the relocation allowance received, and (ii) if such an event as
described in subparagraph (i) above occurs after the first anniversary of the
Effective Date and prior to the second anniversary of the Effective Date, then
the Executive shall repay to the Company the second of the relocation allowance
payments received.  If either relocation allowance is required to be repaid
pursuant to the proviso in the preceding sentence, the Executive shall repay the
applicable relocation allowance to the Company within thirty (30) days of the
Executive’s last day of employment.
 
2.5           Home-Finding Trips. The Company will reimburse the Executive for
reasonable and appropriate expenses for two home-finding trips during the six
(6) months following the Effective Date, upon proper accounting for such
expenses. Home-finding trips will be limited to no more than a combined total of
8 days.
 
2.6           Reimbursement of Temporary Living Expenses.  Pending acquisition
of a permanent residence in California’s Bay Area, the Company shall reimburse
the Executive up to $3,000.00 per month for temporary living expenses for up to
a period of eight (8) months following the Effective Date, upon proper
accounting for such expenses.  Such reimbursements will cease once the Executive
becomes eligible to receive the second relocation allowance payment as set forth
in Paragraph 2.4 above, or after a period of eight (8) months, whichever occurs
first.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.7           Additional Compensation.  During the Term, in addition to the
foregoing, the Executive shall be eligible to receive such other compensation as
may from time to time be awarded him by either the Board or the Compensation
Committee in its sole discretion.
 
3.
PLACE OF PERFORMANCE

 
In connection with his employment by the Company, the Executive shall be based
at the Company’s principal executive offices in Hayward, California.
 
4.
EMPLOYEE BENEFITS

 
During the Term, the Executive shall be entitled to paid time off generally made
available to executive personnel of the Company and to participate in and have
the benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of the Company, as such
benefit plans or programs may be amended or terminated in the sole discretion of
the Board and with the concurrence of the Compensation Committee, from time to
time.
 
5.
TERMINATION OF EMPLOYMENT

 
5.1           General.  The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:
 
5.1.1        Death.  The Executive’s employment under this Agreement shall
terminate upon his death.
 
5.1.2        Disability.  If the Executive suffers a Disability (as defined
below), the Company may terminate the Executive’s employment under this
Agreement upon 30 days prior written notice; provided that the Executive has not
returned to full time performance of his duties during such 30-day period.  For
purposes of this Agreement, “Disability” shall mean the Executive’s inability to
perform his duties and responsibilities hereunder, with or without reasonable
accommodation, due to any physical or mental illness or incapacity, which
condition either (i) has continued for a period of 180 days (including weekends
and holidays) in any consecutive 365-day period, or (ii) is projected by the
Board in good faith after consulting with a doctor selected by the Company and
consented to by the Executive (or, in the event of the Executive’s incapacity,
his legal representative), such consent not to be unreasonably withheld, that
the condition is likely to continue for a period of at least six consecutive
months from its commencement.
 
5.1.3        Good Reason.  The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth in the
following sentence.  For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the following events without the Executive’s consent
and which is not cured by the Company upon written notice by the Executive, such
notice to have been provided by the Executive within 30 days of any such event
having occurred:
 
 
-4-

--------------------------------------------------------------------------------

 
 
(i)            any action or inaction by the Company constituting a material
breach of the Agreement by the Company;
 
(ii)           a material diminution of the authorities, duties or
responsibilities of the Executive set forth in Section 1.2 above (other than
temporarily while the Executive is physically or mentally incapacitated and
unable to properly perform such duties, as determined by the Board in good
faith);
 
(iii)          the loss of any of the titles of the Executive with the Company
set forth in Section 1.2 above;
 
(iv)          a material reduction by the Company in the Base Salary or in any
of the percentages of the Base Salary payable as an Incentive Bonus, but, except
in the case of a reduction following a Change in Control (as defined below), not
including (a) a reduction in the Base Salary or in any of the percentages of the
Base Salary payable as an Incentive Bonus which is consistent with the reduction
in the Base Salary or in any of the percentages of the Base Salary payable as an
Incentive Bonus imposed on all senior executives of the Company or (b) a
reduction in the Base Salary or in any of the percentages of the Base Salary
payable as an Incentive Bonus based on the results of peer benchmark data
obtained by the Board and after approval of the Board;
 
(v)           the relocation of the Executive to an office more than 50 miles
from its current Hayward location;
 
(vi)          the assignment to the Executive of duties or responsibilities that
are materially inconsistent with any of his duties and responsibilities set
forth in Section 1.2 hereof;
 
(vii)         a material change in the reporting structure set forth in Section
1.2.1 hereof; or
 
(viii)        the failure of the Company to obtain the assumption in writing of
its obligation to perform this Agreement by any successor in connection with a
sale or other disposition by the Company of all or substantially all of the
Company’s assets or businesses within 10 days after such sale or other
disposition.
 
5.1.4        Without Good Reason.  The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least 60 days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).
 
5.1.5        Cause.  The Company may terminate the Executive’s employment under
this Agreement at any time for Cause (as defined below).  For purposes of this
Agreement, termination for “Cause” shall mean termination of the Executive’s
employment because of the occurrence of any of the following as determined in
good faith by the Board:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(i)            the willful and continued failure by the Executive to
substantially perform his obligations under this Agreement (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with a
Notice of Termination specifying such failure and the Executive shall have been
afforded at least 15 days within which to cure same;
 
(ii)           the indictment of the Executive for, or his conviction of or plea
of guilty or nolo contendere to, a felony or any other crime involving moral
turpitude or dishonesty;
 
(iii)          the Executive’s willful misconduct in the performance of his
duties hereunder (including theft, fraud, embezzlement, and securities law
violations or violation of the Company’s Code of Conduct or other written
policies); or
 
(iv)          the Executive’s willful misconduct other than in the performance
of his duties for the Company (including theft, fraud, embezzlement, and
securities law violations) that is actually or potentially materially injurious
to the Company, monetarily or otherwise.
 
For purposes of this Section 5.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of the Company (including its reputation).  Prior to any
termination for Cause, the Company shall provide the Executive with a Notice of
Termination specifying the event constituting Cause and shall give the Executive
the opportunity to appear before the Board to present his views on the Cause
event.  If, after such hearing, the majority of the full Board (excluding the
Executive) does not support such termination, the Notice of Termination shall be
rescinded.  After providing the notice in the foregoing sentence, the Board may
suspend the Executive with full pay and benefits until a final determination
pursuant to this Section has been made.
 
5.1.6        Without Cause.  The Company may terminate the Executive’s
employment under this Agreement without Cause immediately upon written notice by
the Company to the Executive, other than for death or Disability.
 
5.2           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination by reason
of the Executive’s death) shall be communicated by written Notice of Termination
to the other party of this Agreement.  For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination.
 
5.3           Date of Termination.   The “Date of Termination” shall mean (a) if
the termination is the result of the Executive’s death, the date of his death,
(b) if the termination is pursuant to Section 5.1.2 hereof, 30 days after the
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 5.1.5 or Section
5.1.3 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 5.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Company shall determine in its sole discretion, and (e) if
the termination is pursuant to Section 5.1.6 hereof, the date on which the
Notice of Termination is given.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.4           Compensation Upon Termination.
 
5.4.1        Termination for Cause or without Good Reason.  If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, then the Executive shall receive from the Company: (a) any
earned but unpaid portion of the Base Salary through the Date of Termination,
paid in accordance with the Company’s standard payroll practices; (b) any
Incentive Bonus earned but unpaid for a prior fiscal year, paid in accordance
with Section 2.2; (c) reimbursement for any unreimbursed expenses properly
incurred and paid in accordance with Section 1.3 and Sections 2.5 and  2.6
through the Date of Termination; (d) payment for any accrued but unused vacation
time in accordance with Company policy; (e) all stock options and restricted
stock previously granted to the Executive that have vested in accordance with
the terms of such grants; and (f) such vested accrued benefits, and other
payments, if any, as to which the Executive (and his eligible dependents) may be
entitled under, and in accordance with the terms and conditions of, the employee
benefit arrangements, plans and programs of the Company as of the Date of
Termination, other than any severance pay plan (such amounts and benefits set
forth in clauses (a) though (f) being referred to hereinafter as the “Amounts
and Benefits”), and the Company shall have no further obligation with respect to
this Agreement other than as provided in Sections 7.4, 8 and 9 hereof.  Any
stock options and restricted stock previously granted to the Executive that have
not vested in accordance with the terms of their grants as of the Date of
Termination shall be forfeited as of the Date of Termination.
 
5.4.2        Termination without Cause or For Good Reason.  If, prior to the
expiration of the Term, the Executive resigns from his employment hereunder for
Good Reason or the Company terminates the Executive’s employment hereunder
without Cause (other than a termination by reason of death or Disability), and
Section 5.4.3 does not apply, then the Company shall pay or provide the
Executive the Amounts and Benefits and, subject to Section 5.4.8:
 
(i)            Subject to Section 9.9.2, an amount equal to the sum of (x) the
balance of the Base Salary due under this Agreement or one and one half times
the Base Salary as then in effect (without taking into account any reduction
therein that constitutes a basis for Good Reason), whichever is the greater,
plus (y) an amount equal to one and one half times the average of the Incentive
Bonus the Executive received from the Company for all fiscal years completed
during the Term, with the aggregate amount due paid in equal installments on the
Company’s normal payroll dates for a period of 12 months from the Date of
Termination in accordance with the normal payroll practices of the Company, with
each such payment deemed to be a separate payment for the purposes of Code
Section 409A (as defined below);
 
(ii)           in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro rata portion of the
Executive’s Incentive Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Incentive Bonus which would be due for the full
fiscal year, as determined in good faith by the Board, by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with, and at the times specified in, Section 2.2 (“Pro
Rata Bonus”); and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(iii)          the continuation of all benefits for 24 months from the Date of
Termination.
 
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated by
12 months, and any such stock options, notwithstanding any provision to the
contrary in the option or the plan pursuant to which the option was granted,
shall remain exercisable for a period of 12 months following the Date of
Termination.
 
5.4.3        Termination Following Change in Control.  Anything contained herein
to the contrary notwithstanding, if the Executive resigns from his employment
hereunder for Good Reason, the Company terminates the Executive’s employment
hereunder without Cause (other than a termination by reason of death or
Disability) within 60 days preceding or 12 months following a Change in Control
(as defined below), or the Term expires or is not renewed due to the Company’s
delivery of a notice of nonrenewal and the Executive’s employment is then
terminated without Cause within 12 months following a Change in Control, then
the Company shall pay or provide the Executive the Amounts and Benefits and,
subject to Section 5.4.8, a change-in-control payment as follows:
 
(i)            subject to Section 9.9.2, an amount equal to the sum of (x) the
balance of the Base Salary due under this Agreement or two and one quarter times
the Base Salary as then in effect (without taking into account any reduction
therein that constitutes a basis for Good Reason), whichever is the greater,
plus (y) an amount equal to two and one quarter times the average of the
Incentive Bonus the Executive received from the Company for all fiscal years
completed during the Term, with the aggregate amount due paid in equal
installments on the Company’s normal payroll dates for a period of 12 months
from the Date of Termination in accordance with the normal payroll practices of
the Company, with each such payment deemed to be a separate payment for the
purposes of Code Section 409A (as defined below);
 
(ii)           in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a Pro Rata Bonus; and
 
(iii)          the continuation of all benefits for 24 months from the Date of
Termination.
 
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated to
the Date of Termination, and any such stock options, notwithstanding any
provision to the contrary in the option or the plan pursuant to which the option
was granted, shall remain exercisable for a period of 12 months following the
Date of Termination.
 
 
-8-

--------------------------------------------------------------------------------

 
 
5.4.4        For purposes of this Agreement, a “Change in Control” shall be
deemed to occur upon any of the following events, provided that such an event is
a Change in Control Event within the meaning of Code Section 409A (as defined
below): (a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock), becoming the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities; (b) during any period of 12 consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;
(c) a merger or consolidation of the Company with any other corporation or other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (and held by
persons that are not affiliates of the acquirer) continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in clause (a) of
this Section 5.4.4) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or (d) the consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets, including a liquidation, other than
the sale or other disposition of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly,
more than 50% of the combined voting power of the outstanding voting securities
of the Company immediately prior to the time of the sale or other disposition.
 
5.4.5        Termination upon Death.  In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (i) the Amounts and
Benefits and (ii) a Pro Rata Bonus.  In addition, (A) all of the then remaining
unvested restricted stock previously granted to the Executive shall immediately
become vested on the Date of Termination and shall be distributed to the
Executive’s estate within 60 days of the Date of Termination and (B) the portion
of the unvested stock options previously granted to the Executive that are
scheduled to vest in the calendar year of the Executive’s death shall
immediately become vested on the certification of the Compensation Committee
based on the achievement of the performance goals for such year, calculated
through the Date of Termination, and shall be distributed to the Executive’s
estate 60 days after the Date of Termination.  After giving effect to the
foregoing, any portion of the stock options that remain unvested on the
certification following the Executive’s death shall be forfeited.
 
5.4.6        Termination upon Disability.  In the event the Company terminates
the Executive’s employment hereunder for reason of Disability, the Company shall
pay or provide to the Executive: (i) the Amounts and Benefits, (ii) a Pro Rata
Bonus and (iii) medical benefits for six months.  In addition, subject to
Section 5.4.8, (A) 50% of the unvested restricted stock previously granted to
the Executive shall immediately become vested on the Date of Termination and
shall be distributed to the Executive as provided in, and subject to, Sections
5.4.8 and 9.9.2 and (B) the portion of the unvested stock options previously
granted to the Executive that are scheduled to vest in the calendar year the
Date of Termination occurs shall immediately become vested on the certification
of the Compensation Committee based on the achievement of the performance goals
for such year, calculated through the Date of Termination, and shall be
distributed to the Executive as provided in, and subject to, Sections 5.4.8 and
9.9.2.  After giving effect to the foregoing, any portion of the restricted
shares and stock options that remain unvested on the certification following the
Date of Termination shall be forfeited as of the Date of Termination.
 
 
-9-

--------------------------------------------------------------------------------

 
 
5.4.7        No Mitigation or Offset.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 5.4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 5.4 be reduced by any compensation earned by the Executive as
the result of employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Date of
Termination.
 
5.4.8        Release.  Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
payments and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and
Benefits), and any distributions with respect to the restricted stock and stock
options under Sections 5.4.2, 5.4.3 and 5.4.6, shall be conditioned on the
Executive’s execution and failure to revoke a waiver and general release in a
form consistent with Exhibit A hereto (subject to such changes as may be
necessary at the time of execution in order to make such release enforceable)
(the “Release”).  The Company shall provide the Release to the Executive within
seven days following the applicable Date of Termination.  In order to receive
the payments and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts
and Benefits) and the distributions with respect to the restricted stock and
stock options under Sections 5.4.2, 5.4.3 and 5.4.6, the Executive will be
required to execute and deliver the Release within 21 days after the date it is
provided to him and not to revoke it within seven days following such execution
and delivery. Notwithstanding anything to the contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 9.9.2, shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the 60th day after the Date of Termination,
and any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein, with each
such payment deemed to be a separate payment for the purposes of Code Section
409A (as defined below) and (ii) all distributions with respect to the
restricted stock and stock options delayed pursuant to this Section, except to
the extent delayed pursuant to Section 9.9.2, shall be distributed to the
Executive on the 60th day after the Date of Termination.
 
6.
INSURABILITY; RIGHT TO INSURE

 
The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00.  The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.
CONFIDENTIALITY; NON-SOLICITATION; NON-DISPARAGEMENT; COOPERATION

 
7.1           Confidential Information.  The Company and the Executive
acknowledge that the services to be performed by the Executive under this
Agreement are unique and extraordinary and, as a result of such employment, the
Executive shall be in possession of Confidential Information (as defined below)
relating to the business practices of the Company and its subsidiaries and
affiliates (collectively, the “Company Group”).  The term “Confidential
Information” shall mean any and all information (oral and written) relating to
the Company Group, or any of their respective activities, or of the clients,
customers or business practices of the Company Group, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section 7.1, or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law.  Confidential Information includes, but it not limited to, information
that the Executive creates, develops, derives, obtains, makes known, or learns
about which has commercial value in the business in which the Company Group is
involved and which is treated by the Company Group as confidential, such as
trade secrets, ideas, processes, formulas, compounds, compositions, research and
clinical data, know-how, discoveries, developments, designs, innovations, plans,
strategies, forecasts and customer and supplier lists.  The Executive shall not,
during the Term or at any time thereafter, except as may be required in the
course of the performance of his duties hereunder (including pursuant to Section
7.5 below) and except with respect to any litigation or arbitration involving
this Agreement, including the enforcement hereof, directly or indirectly, use,
communicate, disclose or disseminate to any person, firm or corporation any
Confidential Information acquired by the Executive during, or as a result of,
his employment with the Company, without the prior written consent of the
Company.  Without limiting the foregoing, the Executive understands that the
Executive shall be prohibited from misappropriating any trade secret of the
Company Group or of the clients or customers of the Company Group acquired by
the Executive during, or as a result of, his employment with the Company, at any
time during or after the Term.
 
7.2           Return of Property.  Upon the termination of the Executive’s
employment for any reason, all Company Group property that is in the possession
of the Executive, including all documents, records, drug formulations,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials that contain Confidential
Information that are in the possession of the Executive, including all copies
thereof, shall be promptly returned to the Company.  Anything to the contrary
herein notwithstanding, the Executive shall be entitled to retain (i) papers and
other materials of a personal nature, including photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.
 
 
-11-

--------------------------------------------------------------------------------

 
 
7.3           Prohibition on Use of Confidential Information to Solicit
Customers and Prospects.  During the Executive’s employment, the Executive shall
not engage in any other employment or activity that might materially interfere
with or be in direct competition with the interests of the Company
Group.  Furthermore, the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) during the Term
(except in the good faith performance of his duties) and for a period of 24
months thereafter, solicit, aid or induce any employee, representative or agent
of the Company to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of 12
months thereafter, use any Confidential Information or trade secrets of the
Company Group to solicit, aid, or induce (or attempt to do any of the
foregoing), directly or indirectly, any customer or prospective customer of the
Company with whom the Executive in any way dealt at any time during the last two
years of his employment to purchase goods or services then sold by the Company
from another person, firm, corporation or other entity or assist or aid any
other persons or entity in identifying or soliciting any such customer or (iii)
during the Term (except in the good faith performance of his duties) and for a
period of 24 months thereafter, use any Confidential Information or trade
secrets to interfere in any manner with the relationship of the Company and any
of its vendors.  An employee, representative or agent shall be deemed covered by
this Section while so employed or retained by the Company and for six months
thereafter.  Anything to the contrary herein notwithstanding, the following
shall not be deemed a violation of this Section 7.3:  (a) the Executive’s
responding to an unsolicited request for an employment reference regarding any
former employee of the Company from such  former employee, or from a third
party, by providing a reference setting forth his personal views about
such  former employee; or (b) if an entity with which the Executive is
associated hires or engages any employee of the Company, if the Executive was
not, directly or indirectly, involved in hiring or identifying such person as a
potential recruit or assisting in the recruitment of such employee.  For
purposes hereof, the Executive shall be deemed to have been involved
“indirectly” in soliciting, hiring or identifying an employee only if the
Executive (x) directs a third party to solicit or hire the Employee, (y)
identifies an employee to a third party as a potential recruit or (z) aids,
assists or participates with a third party in soliciting or hiring an employee.
 
7.4           Non-Disparagement.  At no time during or within five years after
the Term shall the Executive, directly or indirectly, disparage the Company
Group or any of the Company Group’s past or present employees, directors,
products or services.  The Company shall advise its senior officers and the
members of the Board (while serving in such capacities) not to disparage the
Executive during the period.  Notwithstanding the foregoing, nothing in this
Section 7.4 shall prevent any person from making any truthful statement to the
extent (i) necessary to rebut any untrue public statements made about him or
her; (ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement and the enforcement thereof; (iii) required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction over such person; or (iv)
made as good faith competitive statements in the ordinary course of business.
 
 
-12-

--------------------------------------------------------------------------------

 
 
7.5           Cooperation.  Upon the receipt of reasonable notice from the
Company (including the Company’s outside counsel), the Executive shall, while
employed by the Company and thereafter, respond and provide information with
regard to matters of which the Executive has knowledge as a result of the
Executive’s employment with the Company and will provide reasonable assistance
to the Company Group and its representatives in defense of any claims that may
be made against the Company Group (or any member thereof), and will provide
reasonable assistance to the Company Group in the prosecution of any claims that
may be made by the Company Group (or any member thereof), to the extent that
such claims may relate to matters related to the Executive’s period of
employment with the Company (or any predecessors).  Any request for such
cooperation shall take into account the Executive’s personal and business
commitments.  The Executive shall promptly inform the Company (to the extent the
Executive is legally permitted to do so) if the Executive is asked to assist in
any investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation.  If the Executive is required to provide any
services pursuant to this Section 7.5 following the Term, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket travel, lodging, communication and duplication
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers, and for
reasonable legal fees to the extent the Board in good faith believes that
separate legal representation is reasonably required.  The Executive’s
entitlement to reimbursement of such costs and expenses, including legal fees,
pursuant to this Section 7.5, shall in no way affect the Executive’s rights, if
any, to be indemnified and/or advanced expenses in accordance with the Company’s
(or any of its subsidiaries’) corporate or other organizational documents, any
applicable insurance policy, and/or in accordance with this Agreement.
 
7.6           Remedies and Reformation.  Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material and irreparable
injury to the Company, or its affiliates or subsidiaries, for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat the Company
shall be entitled to a temporary restraining order and/or a preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 7 or such other relief as may be required
specifically to enforce any of the covenants in this Section 7.  If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section as will render such restrictions valid and enforceable.
 
7.7           Violations.  In the event of any violation of the provisions of
this Section 7, the Executive acknowledges and agrees that: (a) the
post-termination restrictions contained in this Section 7 shall be extended by a
period of time equal to the period of such violation, it being the intention of
the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation; (b) any
severance payable which remains unpaid or other benefits yet to be received
under Section 5.4.2 or 5.4.3 shall be forfeited by the Executive; and (c) any
vested options not exercised as of the date of any violation of the provisions
of this Section 7 shall be forfeited.
 
 
-13-

--------------------------------------------------------------------------------

 
 
8.
INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

 
During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s by-laws.  During the Term and thereafter, the Company shall
also cover Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.
 
9.
MISCELLANEOUS

 
9.1           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 
To the Company: 
Impax Laboratories, Inc.

31047 Genstar Rd.
Hayward, CA 94544
Attn: Chairman, Compensation Committee


 
To the Executive, at the last address for the Executive on the books of the
Company.

 
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
 
9.2           Severability.  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
9.3           Binding Effect; Benefits.  Executive may not delegate his duties
or assign his rights hereunder.  No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company other than pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or a sale, liquidation or other disposition of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets or businesses of the Company and
assumes the liabilities, obligations and duties of the Company under this
Agreement, either contractually or by operation of law.  The Company further
agrees that, in the event of any disposition of its business and assets
described in the preceding sentence, it shall use its best efforts to cause such
assignee or transferee expressly to assume the liabilities, obligations and
duties of the Company hereunder.  For the purposes of this Agreement, the term
“Company” shall include the Company and, subject to the foregoing, any of its
successors and assigns.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
 
-14-

--------------------------------------------------------------------------------

 
 
9.4           Modification of Termination Benefits.  In the event that
RiskMetrics Group or a proxy advisory firm of similar stature recommends that
stockholders do not vote in favor of the election of any of the Company’s
Directors because of any provision of Sections 5 or 7 of this Agreement, the
Executive shall, upon request of the Company, enter into an amendment of this
Agreement modifying or eliminating such provision to the extent necessary to
cause withdrawal of such recommendation.
 
9.5           Entire Agreement.  This Agreement, including the Exhibits hereto,
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements,
proposed terms, or understandings between the Company and the Executive.  This
Agreement (including any of the Exhibits hereto) may be amended at any time by
mutual written agreement of the parties hereto.  In the case of any conflict
between any express term of this Agreement and any statement contained in any
plan, program, arrangement, employment manual, memorandum or rule of general
applicability of the Company, this Agreement shall control.
 
9.6           Withholding.  The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.
 
9.7           Governing Law.  This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of Delaware.
 
9.8           Arbitration.  Any dispute or controversy, including but not
limited to statutory discrimination claims and claims involving a class, arising
under or in connection with this Agreement or the Executive’s employment with
the Company, other than injunctive relief under Section 7.7 hereof, shall be
settled exclusively by arbitration, conducted before a single arbitrator in San
Francisco, California (applying Delaware law) in accordance with the Commercial
Arbitration Rules and Procedures of the American Arbitration Association then in
effect.  The decision of the arbitrator will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome (a) each party shall pay all its
own costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties.  EACH
PARTY WAIVES RIGHT TO TRIAL BY JURY.
 
9.9           Section 409A of the Code.
 
9.9.1        It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.  If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company.  The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Code Section 409A.  Notwithstanding
the foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.
 
 
-15-

--------------------------------------------------------------------------------

 
 
9.9.2        A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.  If the Executive is deemed on
the Date of Termination to be a “specified employee,” within the meaning of that
term under Section (a)(2)(B) of Code Section 409A (“Code Section
409(a)(2)(B)”)and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment, the providing of any benefit or any distribution of equity made subject
to this Section 9.9.2, to the extent required to be delayed in compliance with
Code Section 409A(a)(2)(B), and any other payment, the provision of any other
benefit or any other distribution of equity that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death.  On the first
day of the seventh month following the date of Executive’s Separation from
Service or, if earlier, on the date of his death, (x) all payments delayed
pursuant to this Section 9.9.2 (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein and (y) all distributions of
equity delayed pursuant to this Section 9.9.2 shall be made to the
Executive.  In addition to the foregoing, to the extent required by Code Section
409A(a)(2)(B), prior to the occurrence of both a Disability termination as
provided in Section 5.1.2 hereof and the Executive’s becoming “disabled” under
Code Section 409A, the payment of any compensation to the Executive under this
Agreement shall be suspended for a period of six months commencing at such time
that the Executive shall be deemed to have had a Separation from Service because
either (A) a sick leave ceases to be a bona fide sick leave of absence, or (B)
the permitted time period for a sick leave of absence expires (an “SFS
Disability”), without regard to whether such SFS Disability actually results in
a Disability termination.  Promptly following the expiration of such six-month
period, all compensation suspended pursuant to the foregoing sentence (whether
it would have otherwise been payable in a single sum or in installments in the
absence of such suspension) shall be paid or reimbursed to the Executive in a
lump sum.  On any delayed payment date under this Section 9.9.2, there shall be
paid to the Executive or, if the Executive has died, to his estate, in a single
cash lump sum together with the payment of such delayed payment, interest on the
aggregate amount of such delayed payment at the Delayed Payment Interest Rate
(as defined below) computed from the date on which such delayed payment
otherwise would have been made to the Executive until the date paid.  For
purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean the
short term Applicable Federal Rate as of the business day immediately preceding
the payment date for the applicable delayed payment.
 
 
-16-

--------------------------------------------------------------------------------

 
 
9.9.3        With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code and the
regulations and guidance promulgated thereunder solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred.
 
9.10         Survival.  Except as otherwise expressly set forth in this
Agreement, upon the expiration of the Term, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in this Agreement.  This
Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder and shall not be terminated by
either party without the express prior written consent of both parties.
 
9.11         Counterparts.  This Agreement may be executed in counterparts
(including by electronic transmission) which, when taken together, shall
constitute one and the same agreement of the parties.
 
9.12         Company Representations.  The Company represents and warrants to
the Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
 


 
[Signature Page Follows]
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the date first set forth
above.
 
 

 
IMPAX LABORATORIES, INC.

 
By: /s/ Larry Hsu
Larry Hsu
President and Chief Executive Officer

 
/s/ Bryan M. Reasons
Bryan M. Reasons

 
 
-18-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of General Release and Waiver
 
This General Release and Waiver (this “Release”) is entered into effective as of
______________  ___, 20__, by ________(the “Executive”) in favor of Impax
Laboratories, Inc. (the “Company”).
 
1.             Confirmation of Termination.  The Executive’s employment with the
Company is terminated as of _________, 20__ (the “Termination Date”).  Except as
set forth in the Employment Agreement (as defined below), the Executive
acknowledges that the Termination Date is the termination date of his employment
for purposes of participation in and coverage under all benefit plans and
programs sponsored by or through the Company.  The Executive acknowledges and
agrees that the Company shall not have any obligation to rehire the Executive,
nor shall the Company have any obligation to consider him for employment, after
the Termination Date.  The Executive agrees that he will not seek employment
with the Company at any time in the future.
 
2.             Resignation.  Effective as of the Termination Date, the Executive
hereby resigns as an officer and director of the Company and any of its
affiliates and from any such positions held with any other entities at the
direction or request of the Company or any of its affiliates.  The Executive
agrees to promptly execute and deliver such other documents as the Company shall
reasonably request to evidence such resignations.  In addition, the Executive
hereby agrees and acknowledges that the Termination Date shall be date of his
termination from all other offices, positions, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company or
any of its affiliates.
 
3.             Termination Benefits.  Upon the Executive’s execution and
delivery of this Release and failure to revoke it within the time specified in
Section 10 below, then, subject to Section 9 below, the Executive will be
entitled to the payments and benefits (subject to taxes and all applicable
withholding requirements) set forth under Section [5.4.2] [5.4.3] of the
Employment Agreement effective as of December 12, 2012 between the Company and
the Executive (the “Employment Agreement”) and the distribution with respect to
the restricted stock and stock options set forth under Section [5.4.2] [5.4.3]
[5.4.6] of the Employment Agreement (the “Termination
Benefits”).  Notwithstanding anything herein to the contrary, the Amounts and
Benefits (as defined in the Employment Agreement) shall not be subject to the
Executive’s execution of this Release.  The Executive acknowledges and agrees
that the Termination Benefits exceed any payment, benefit, or other thing of
value to which the Executive might otherwise be entitled under any policy, plan
or procedure of the Company and/or any agreement between the Executive and the
Company, except as provided above.
 
 
A-1

--------------------------------------------------------------------------------

 
 
4.             General Release and Waiver.  In consideration of the Termination
Benefits, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its affiliates or, in their individual capacities
(collectively, the “Releasees” and each a “Releasee”) from any and all claims,
known or unknown, which the Releasors have or may have against any Releasee
arising on or prior to the date of this Release and any and all liability which
any such Releasee may have to the Releasors, whether denominated claims,
demands, causes of action, obligations, damages or liabilities arising from any
and all bases, however denominated, including but not limited to (a) any claim
under the Age Discrimination in Employment Act of 1967 including the Older
Workers Benefits Protection Act, the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, Section 1981 of the Civil Rights Act of
1866, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Immigration
Reform and Control Act of 1986, the Employee Retirement Income Security Act of
1974, (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), and the Sarbanes-Oxley Act of 2002, all as amended; (b) any
claim under the California Fair Employment and Housing Act and any other
provision of the California Labor Law, all as amended, or any other similar
state or local laws; (c) any claim under any other Federal, state, or local law
and any workers’ compensation or disability claims under any such laws to the
extent such claims are waivable; and (d) any claim for attorneys’ fees, costs,
disbursements and/or the like.  This Release includes, without limitation, any
and all claims arising from or relating to the Executive’s employment
relationship with Company and his service relationship as an officer or director
of the Company or any of its affiliates, or as a result of the termination of
such relationships.  Notwithstanding any other provision of this Release, this
Release is not intended to interfere with the Executive’s right to file a charge
with the Equal Employment Opportunity Commission (“EEOC”) in connection with any
claim he believes he may have against any Releasee.  However, by executing this
Release, the Executive hereby waives the right to recover in any proceeding the
Executive may bring before the EEOC or any state human rights commission or in
any proceeding brought by the EEOC or any state human rights commission on the
Executive’s behalf.  This Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, punitive damages, and attorneys’ fees.  This Release shall
not apply to (i) the obligation of the Company to provide the Executive with the
Amounts and Benefits and the Termination Benefits and any provision relating
thereto under the Employment Agreement; (ii) the Executive’s rights to
indemnification from the Company or rights to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 8 of the Employment Agreement;
or (iii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.
 
The Executive waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of California, to the extent applicable, which
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
 
A-2

--------------------------------------------------------------------------------

 
 
The Executive hereby acknowledges that the foregoing waiver is an essential and
material term of this Release.
 
5.             Continuing Covenants.  The Executive acknowledges and agrees that
he remains subject to the provisions of Section 7 of the Employment Agreement
which shall remain in full force and effect for the periods set forth therein.
 
6.             No Admission.  This Release does not constitute an admission of
liability or wrongdoing of any kind by the Company or any other Releasee.  This
Release is not intended, and shall not be construed, as an admission that any
Releasee has violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong whatsoever
against any Releasor.
 
7.             Heirs and Assigns.  The terms of this Release shall be binding
upon and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.
 
8.             Miscellaneous.  This Release will be construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.  If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible.  The parties acknowledge and agree
that, except as otherwise set forth herein, this Release constitutes the
complete understanding between the parties with regard to the matters set forth
herein and, except as otherwise set forth herein, supersede any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No other promises or agreements are binding unless in writing and
signed by each of the parties after the Release Effective Date (as defined
below).  Should any provision of this Release require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Release shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
 
9.             Knowing and Voluntary Waiver.  The Executive acknowledges that
he: (a) has carefully read this Release in its entirety; (b) has had an
opportunity to consider it for at least 21 days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven days in which to revoke this Release (as described
in Section 10) after signing it and (g) is signing this Release voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.
 
 
A-3

--------------------------------------------------------------------------------

 
 
10.           Effective Time of Release.  The Executive may accept this Release
by signing it and delivering it to the Company as provided in Section 9.1 of the
Employment Agreement within 21 days of his receipt hereof.  After executing this
Release, the Executive will have seven days (the “Revocation Period”) to revoke
this Release by indicating his desire to do so in writing delivered to the
Company in accordance with Section 9.1 of the Employment Agreement by no later
than 5:00 p.m. EST on the seventh day following the date on which he executes
and delivers this Agreement.  The effective date of this Agreement shall be the
eighth day after the Executive executes and delivers this Agreement (the
“Release Effective Date”).  If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  If the Executive does not execute this
Release or exercises his right to revoke hereunder, he shall forfeit his right
to receive any of the Termination Benefits, and to the extent such Termination
Benefits have already been provided, the Executive agrees that he will
immediately reimburse the Company for the amounts of such payment.
 
IN WITNESS WHEREOF, the Executive has duly executed this Release as of the date
first set forth above.
 

 
EXECUTIVE:
                            Name   

 
 
 
A-4